Name: Commission Regulation (EEC) No 2606/89 of 28 August 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 251 / 14 Official Journal of the European Communities 29 . 8 . 89 COMMISSION REGULATION (EEC) No 2606/89 of 28 August 1989 fixing the amount of the subsidy on oil seeds fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2466/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 f), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2342/89 Q, as last amended by Regulation (EEC) No 2585/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2342/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (*) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy for colza, rape and sunflower seed will be confirmed or replaced as from 29 August 1989 to take into account the consequences of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 29 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 August 1989. For the Commission Ray MAC SHARRY Member of the Commission ') OJ No 172, 30. 9 . 1966, p. 3025/66. 2) OJ No L 128, 11 . 5. 1989, p. 15. 3) OJ No L 164, 24. 6. 1985, p. 11 . 4) OJ No L 234, 11 . 8 . 198?, p. 37. ^ OJ No L 167, 25. 7. 1972, p. 9 . ^ OJ No L 197, 26. 7. 1988, p. 10. 0 OJ No L 222, 1 . 8 . 1989, p. 21 . 8) OJ No L 249, 25. 8 . 1989, p. 65. 0 OJ No L 266, 28 . 9. 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 29. 8 . 89 Official Journal of the European Communities No L 251 /15 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 8 0) 1st period 9 (') 2nd period 10 (') 3rd period 11 (') 4th period 12 0 5th period l (') 1 . Gross aids (ECU) : \  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,885 20,852 20,847 21,043 21,321 21,359 2. Final aids : \ I (a) Seed harvested and processed in : \ \  Federal Republic of Germany IIIIII \ (DM) 49,62 49,54 49,53 49,99 50,65 50,92  Netherlands (Fl) 55,09 55,00 54,99 55,51 56,24 56,49  BLEU (Bfrs/Lfrs) 1 008,47 1 006,88 1 006,64 1 016,10 1 029,52 1 031,36  France (FF) 158,42 158,16 158,12 159,62 161,76 162,03  Denmark (Dkr) 186,50 186,21 186,17 187,92 190,40 190,74  Ireland ( £ Irl) 17,632 17,603 17,598 17,765 18,004 18,033  United Kingdom ( £) 13,805 13,780 13,754 13,851 14,048 13,952  Italy (Lit) 35 007 34 952 34 933 35 192 35 657 35 502  Greece (Dr) 3 417,68 3 394,51 3 365,32 3 357,32 3 408,17 3 308,04 (b) Seed harvested in Spain and IIIIII II processed : IIIIII 1 Il  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 283,23 3 278,42 3 268,00 3 288,85 3 331,14 3 309,76 (c) Seed harvested in Portugal and \ llIlll processed : IIIIIIIIII  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 641,02 4 634,61 4 625,70 4 594,48 4 640,48 4 588,08 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. No L 251 /16 Official Journal of the European Communities 29 . 8 . 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9 ( «) 2nd period io o 3rd period 110 4th period 12 0 5th period 10 1 . Gross aids (ECU): I \ I  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 23,385 23,352 23,347 23,543 23,821 23,859 2. Final aids : \ I \ (a) Seed harvested and processed in : \ II I I  Federal Republic of Germany I II I Il (DM) 55,52 55,44 55,43 55,89 56,55 56,82  Netherlands (Fl) 61,69 61,60 61,59 62,10 62,84 63,09  BLEU (Bfrs/Lfrs) 1 129,19 1 127,60 1 127,35 1 136,82 1 150,24 1 152,08  France (FF) 177,66 177,40 177,36 178,86 181,01 181,27  Denmark (Dkr) 208,83 208,53 208,49 210,24 212,72 213,06  Ireland ( £ Irl) 19,773 19,745 19,740 19,907 20,146 20,175  United Kingdom ( £) 15,558 15,533 15,507 15,605 15,802 15,705  Italy (Lit) 39 190 39 135 39 115 39 374 39 839 39 685  Greece (Dr) 3 866,15 3 842^8 3 813,78 3 805,79 3 856,64 3 756,51 (b) Seed harvested in Spain and |1 I processed : IIll I I  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 665,47 3 660,66 3 650,24 3 671,09 3 713,38 3 692,00 (c) Seed harvested in Portugal and II\\ processed : IIll  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 5 121,02 5 114,62 5 105,71 5 074,49 5 120,49 5 068,09 (') Subject to the consequences of the application of the system t&gt;f maximum guaranteed quantities. 29 . 8 . 89 Official Journal of the European Communities No L 251 /17 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 8 (&gt;) 1st period 9 (&gt;) 2nd period loo 3rd period 110 4th period 12 (') 1 . Gross aids (ECU) :  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 19,237 20,213 20,610 20,941 21,272 2. Final aids : || \ (a) Seed harvested and processed in (*) :  Federal Republic of Germany (DM) 45,85 48,13 49,06 49,84 50,63  Netherlands (Fl) : 50,74 53,32 54,37 55,24 56,11  BLEU (Bfrs/Lfrs) 928,90 976,02 995,19 1 011,18 1 027,16  France (FF) 144,78 152,44 155,56 158,11 160,67  Denmark (Dkr) 171,79 180,50 184,05 187,00 189,96  Ireland ( £ Irl) 16,114 16,966 17,313 17,598 17,882  United Kingdom ( £) 12,308 13,046 13,317 13,503 13,737  Italy (Lit) 32 277 33 906 34 554 35 017 35 571  Greece (Dr) 2 988,94 3 162,88 3 206,09 3 211,66 3 272,21 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 277,79 3 420,01 3 465,26 3 503,41 3 553,76 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 024,66 6 218,92 6 287,75 6 268,27 6 324,36  in another Member State (Esc) 5 871,55 6 060,88 6 127,96 6 108,98 6 163,63 3 . Compensatory aids : llIIIIll  in Spain (Pta) 3 230,96 3 373,18 3 418,43 3 456,58 3 506,93 4. Special aid : IIIIII  in Portugal (Esc) 5 871,55 6 060,88 6 127,96 6108,98 6 163,63 (') Subject in the case of fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,075900 2,072430 2,069050 2,065550 2,065550 2,055640 Fl 2,340670 2,337240 2,333680 2,330300 2,330300 2,320450 Bfrs/Lfrs 43,411800 43,389500 43,366500 43,340800 43,340800 43,268000 FF 7,010180 7,010690 7,010090 7,010050 7,010050 7,008570 Dkr 8,065730 8,067570 8,069720 8,072440 8,072440 8,080500 £Irl 0,778400 0,778133 0,778591 0,778897 0,778897 0,781625 £ 0,675855 0,678140 0,680631 0,682998 0,682998 0,689898 Lit 1 489,01 1 493,17 1 497,09 ; 1501,10 1 501,10 1 513,59 Dr 178,44200 180,40800 : 182,23700 184,95700 184,95700 191,44800 Esc 173,11900 173,79700 174,46600 175,38600 175,38600 178,45100 Pta 129,67800 130,30000 130,86200 131,38100 131,38100 132,92900